Citation Nr: 0715589	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently rated in combination as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a healed 
fracture of the right wrist with degenerative changes, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969, and February 1970 to May 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted an increased 
disability rating, from 10 to 20 percent, for the veteran's 
residuals of a left knee injury, based upon subluxation and 
instability, thereby raising the combined disability rating 
for the left knee to 30 percent. That decision denied an 
increase in the separate 10 percent disability rating that 
the veteran receives for his left knee disability based upon 
traumatic arthritis. That decision also denied an increased 
disability rating for the veteran's right wrist disability.

The Board notes that in the June 2003 attachment to VA Form 
9, the veteran raises issues regarding Agent Orange exposure, 
his diabetes, and eye problems.  These issues are referred to 
the RO for clarification and appropriate action.

The right wrist issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is not manifested by 
flexion of the leg limited to 30 degrees.

2.  The veteran's left knee disability is not manifested by 
extension of the leg limited to 5 degrees.  

3.  The veteran's left knee disability is not manifested by 
severe recurrent subluxation or instability.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability based on limitation of flexion 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

2.  The criteria for the assignment of a rating for the 
veteran's left knee disability based on limitation of 
extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

3.  The criteria for a rating in excess of 20 percent for the 
veteran's left knee disability based on subluxation and 
instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
left knee disorder.  He asserts that the disorder causes 
multiple types of impairment including pain, limitation of 
motion, and instability.  

The RO has rated as the disorder as 10 percent disabling 
based on limitation of flexion and 20 percent disabling based 
on subluxation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
A 40 percent rating is warranted for extension which is 
limited to 30 degrees.  A 50 percent rating is warranted for 
extension which is limited to 45 degrees.  

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  
The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's left knee disorder is not 
shown to produce limitation of flexion of the knee of 
sufficient severity to warrant a rating higher than the 10 
percent he is currently receiving.  The evidence shows that 
the left knee disorder has not resulted in limitation of 
motion of the knee resulting in flexion to less than 45 
degrees.  Such levels of limitation are not shown on the VA 
examination of September 2006 which indicated that the 
veteran had flexion to 50 degrees.  A December 2002 VA 
examination measured flexion at 90 degrees.  A September 2001 
VA examination found flexion to be 80 degrees.  Thus, the 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The VA examination of September 2006 indicated 
that on range of motion testing the veteran had pain which 
began at 50 degrees of flexion.  As noted above, the veteran 
is currently in receipt of a 10 percent rating under DC 5260 
for loss of flexion.  The 10 percent level is awarded when 
flexion is limited to 45 degrees.  Here, the evidence does 
not show such limitation, even with pain.  There is no 
indication that it was of such severity as to prevent him 
from utilizing that range of motion, and it was also noted 
that there was no additional loss of motion on repetitive 
use.  The September 2001 VA examination found flexion to be 
80 degrees without pain, and 90 degrees with pain.  
Accordingly, the Board concludes that the findings are not 
sufficient to warrant a higher rating based on limitation of 
flexion.  

With respect to whether a separate compensable rating may be 
assigned for limitation of extension of the left knee, the 
Board finds this is not warranted.  The VA examination of 
September 2006 showed extension has full extension to zero 
degrees.  There was no limitation of motion on repetitive use 
and pain on motion was not noted.  The December 2002 VA 
examination also found extension to zero degrees.  The 
September 2001 VA examination indicated extension was to zero 
degrees without pain.  For these reasons, the assignment of a 
separate rating based on limitation of extension is not 
warranted.

The Board also notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 30 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of severe impairment of the knee.  While there is 
some such evidence in the veteran's favor, the preponderance 
of the evidence is against the claim for an increase on this 
basis.  The veteran reported weekly episodes of dislocation 
or subluxation to the September 2006 examiner, but the 
examiner objectively found 
no instability of the left knee or symptoms of the knee 
giving way.  While symptoms of the disability have been 
variously described as causing a severe or moderate impact on 
particular activities, objective findings upon examination 
have been consistent throughout the record.  The March 2005 
VA examiner found no instability or symptoms of the knee 
giving way.  The December 2002 examiner also reported no 
lateral instability of the knee.  The September 2001 
examination found the veteran had no laxity to varus or 
valgus stress.  For all of these reasons, an increased rating 
is not warranted based on subluxation or lateral instability.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2006, February 2005, and November 2002.  
The aforementioned letters satisfied VA's duty to notify.  
Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision  reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

An evaluation in excess of 10 percent for veteran's left knee 
disability based on limitation of flexion is denied.

An evaluation in excess of 20 percent for the veteran's left 
knee disability based on subluxation or instability is 
denied.




REMAND

In February 2005 the Board remanded this matter, in part, for 
a VA examination in order to assess the severity of the 
veteran's service-connected right wrist disability.  In March 
2005 a VA examination was conducted and in July 2005 an 
addendum was provided.  Additionally, in September 2006 a new 
VA examination was conducted for the knee disability because 
it had been noticed that the prior examination of March 2005 
insufficiently complied with the Board's remand as to that 
claim.  

Upon review, the Board finds the results of the March 2005 
examination insufficient, unacceptable, and contrary to the 
intent of the last remand as to the right wrist claim as 
well.  The development directed by the Board in its last 
remand was not accomplished.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In the February 2005 remand the Board directed the examiner 
to note whether the surgical scars on the veteran's right 
wrist are tender or painful.  The March 2005 examiner 
reported the existence of an "8 cm whitish surgical scar R-
wrist," but did not provide a finding as to whether the scar 
is tender or painful.  In addition, in the February 2005 
remand the Board specifically provided, "[i]f a non-
physician conducts the examination, a physician must sign the 
examination report."  The March 2005 examination was 
conducted by Kent Enderle, a physician's assistant.  No 
physician signed the report.  

Accordingly, the case is REMANDED for the following action:

1. Provide a VA examination to the 
veteran to provide a finding as to 
whether the surgical scars on the 
veteran's right wrist, as related to his 
right wrist disability, are tender or 
painful.  The claims folder should be 
made available to the examiner for review 
before the examination. The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  All relevant inquiries on the 
examination worksheet must be completed. 

If a non-physician conducts the 
examination, a physician must sign the 
examination report.
2. After the development requested above 
has been completed to the extent 
possible, review the record. If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


